FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CATALINO DELGADILLO-GARCIA,                      No. 11-72323

               Petitioner,                       Agency No. A073-419-050

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Catalino Delgadillo-Garcia, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Delgadillo-Garcia’s

experiences with the Guatemalan guerrillas and the Guatemalan Navy did not rise

to the level of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003). In the absence of past persecution, Delgadillo-Garcia’s humanitarian

asylum claim necessarily fails. See 8 C.F.R. § 1208.13(b)(1)(iii). Delgadillo-

Garcia does not claim a well-founded fear of future persecution based on his past

experiences in Guatemala and does not otherwise challenge the BIA’s

determination that he has failed to establish a well-founded fear of persecution.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). Thus,

Delgadillo-Garcia’s asylum claim fails.

      Because Delgadillo-Garcia failed to meet the lower standard of proof for

asylum, he necessarily failed to meet the more stringent standard for withholding

of removal. See Zehatye, 453 F.3d at 1190.




                                          2                                    11-72323
      Finally, Delgadillo-Garcia does not challenge the BIA’s denial of his CAT

claim. See Martinez-Serrano, 94 F.3d at 1259-60.

      PETITION FOR REVIEW DENIED.




                                        3                                  11-72323